The Court at General Term, said:
“We think the order granting plaintiff leave to amend the complaint by dropping one of the causes of action, so changed it that defendant was entitled to interpose an answer to the complaint as amended by the order. The answer as it stands contains allegations which were relevant when the complaint contained two causes of action, but which are not properly a part of the answer when one of the causes of action is striken out. The defendant having *548twenty days in which to answer, and having appealed from the order granting leave to amend the complaint and which made the answer necessary, it was proper to extend the time to answer until that appeal could be heard and disposed of. If the order had been reversed no new answer would have been required.”
Burnett & Whitney, attorneys, and Edward B. Whitney, of counsel, for appellant.
Davies & Rapallo, attorneys, and Edward 8. Rapallo, of counsel, for respondent.
Opinion Per Curiam.
Order affirmed without costs.